            Case 1:21-cv-01834-RA Document 13 Filed 06/17/21 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 06/17/2021


 DONNA HEDGES, on behalf of herself and
 all other persons similarly situated,

                              Plaintiff,                        No. 21-CV-1834 (RA)

                         v.                                            ORDER

 VENUS ET FLEUR LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On April 27, 2021, the Court granted the parties’ request for a 45-day stay of all deadlines

(through June 10, 2021) so as to permit the parties to finalize their efforts to bring about the

voluntary dismissal of the action. See Dkt.12. The parties are directed to file a status update on or

before June 24, 2021.

SO ORDERED.

Dated:      June 17, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
